Appeal from an order of the Family Court, Niagara County (John F. Batt, J.), entered October 1, 2004 in a proceeding pursuant to Family Court Act article 6. The order modified the provisions of the parties’ matrimonial judgment by awarding sole custody of the subject children to petitioner and directing that respondent have no contact with the children without obtaining advanced judicial approval.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated at Family Court. Present—Pigott, Jr., P.J., Hurlbutt, Martoche, Pine and Hayes, JJ.